UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1072



THOMAS J. E. SOUL,

                Plaintiff - Appellant,

          v.


MOVADO RETAIL GROUP, INCORPORATED; RICK ABOUL-HOSN; MAN CHOI;
VICTORIA CUMUYANI,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-00365-GBL-BRP)


Submitted:   October 23, 2008             Decided:   December 4, 2008


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. E. Soul, Appellant Pro Se. Rafael E. Morell, Francina
Segbefia, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas J. E. Soul appeals the district court’s order

granting   Defendant’s   motion   for    summary    judgment   on   Soul’s

employment discrimination action.       We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.     Soul v. Movado Retail Group, Inc.,

No. 1:07-cv-00365-GBL-BRP (Nov. 8, 2007).          Moreover, we find the

district court neither abused its discretion in ordering Soul to

pay Movado’s attorneys’ fees incurred in connection with Soul’s

failure to comply with discovery orders nor erred in declining to

provide Soul with court-appointed counsel.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                AFFIRMED




                                   2